*830ON PETITIONS FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
Before THORNBERRY, KING, and JONES, Circuit Judges.
PER CURIAM:
The Petitions for Rehearing are DENIED and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Federal Rules of Appellate Procedure and Local Rule 35) the Suggestions for Rehearing En Banc are DENIED.
See, however, Newman-Green, Inc. v. Alfonzo-Larrain, — U.S.-, 109 S.Ct. 2218, 104 L.Ed.2d 893 (1989) regarding the scope of 28 U.S.C. § 1653, which allows courts to cure defective diversity allegations.